Case: 16-13069   Date Filed: 02/10/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13069
                        Non-Argument Calendar
                      ________________________

                       Agency No. A077-655-775



HUI LIU,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (February 10, 2017)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
               Case: 16-13069     Date Filed: 02/10/2017    Page: 2 of 4


      Hiu Liu, a native and citizen of China, petitions for review of an order that

denied her second motion to reopen and to stay her removal from the United States

based on a change in country conditions. 8 U.S.C. § 1229a(c)(7)(C)(ii). The Board

of Immigration Appeals found that Liu failed to present material evidence of

changed country conditions regarding the treatment of Christians attending

underground churches, see id., and that Liu failed to establish a prima facie case of

eligibility for asylum, withholding of removal, or relief under the Convention

Against Torture, see id. § 1158(b)(1)(A), § 1231(b)(3)(A). We deny the petition.

      We review the denial of a motion to reopen for an abuse of discretion.

Butalova v. U.S. Att’y Gen., 768 F.3d 1179, 1182 (11th Cir. 2014). Our “review is

limited to determining whether the [Board of Immigration Appeals] exercised its

discretion in an arbitrary or capricious manner.” Zhang v. U.S. Att’y Gen., 572 F.3d

1316, 1319 (11th Cir. 2009). An alien generally may file only one motion to

reopen, 8 U.S.C. § 1229(c)(7)(A), within 90 days of the final order of removal, id.

§ 1229a(c)(7)(C)(i), but “[t]here is no time limit on the filing of a motion . . . based

on changed country circumstances arising in the country of nationality . . . if such

evidence is material and was not available and would not have been discovered or

presented at the previous hearing,” id. § 1229a(c)(7)(C)(ii). A movant “bears a

heavy burden” to reopen removal proceedings, Zhang, 572 F.3d at 1319, “and must

present evidence of such a nature that the [Board] is satisfied that if proceedings


                                           2
              Case: 16-13069     Date Filed: 02/10/2017    Page: 3 of 4


. . . were reopened . . . the new evidence offered would likely change the result in

the case,” Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006) (brackets,

internal quotation marks, and citation omitted).

      The Board did not abuse its discretion when it denied Liu’s second motion to

reopen for failure to establish a change in country conditions that would create an

exception to the numerosity and timeliness requirements. Liu already had filed one

motion, and she submitted her present motion more than twelve years after her

final order of removal. See 8 U.S.C. § 1229a(c)(7)(A), (c)(7)(C)(i). And Liu failed

to offer evidence sufficient to except her from the one motion and 90-day limits.

See id. § 1229a(c)(7)(C)(ii).

      We cannot classify as arbitrary or capricious the finding of the Board that

Liu failed to submit material evidence that the treatment of Christians in China had

worsened. See Zhang, 572 F.3d at 1319. When Liu applied for asylum, she

submitted a copy of the 2000 Human Rights Report, which stated that the Chinese

government recognized Catholicism and Protestantism, but sought to restrict

religious practice to government-sanctioned organizations by requiring registration

of religious groups, closing and destroying unregistered places of worship, and

detaining, fining, harassing, and beating members of unregistered churches. Liu’s

newly-submitted evidence suggested that the mistreatment of Christians and

restrictions on their religious activities had been longstanding issues and varied


                                          3
               Case: 16-13069     Date Filed: 02/10/2017    Page: 4 of 4


among the regions in China. The 2010, 2011, 2012, and 2013 editions of the

Religious Freedom Report state that certain local governments in China continued

to regulate and demolish unregistered churches and harass their members, but the

“local authorities [in other regions] tacitly approved of or did not interfere with the

activities of some unregistered groups” so “long as they gather[ed] only in

private.”

      We DENY Liu’s petition.




                                           4